*1116OPINION.
Landson:
The facts involved in this appeal are not in controversy-The taxpayer asserts that his gain from the transactions set forth in our findings of fact should be determined by the simple process of subtracting the sum of the 1913 value of the first purchase,, the total of the several assessments and the cost of the stock purchased in 1915 from the sales price of $15,241.58, which, as he views it, would leave a net taxable profit in the amount of $5,147.
The Commissioner contends that, as there were two purchases of stock, it must be deemed that there were two sales and the results of each set of transactions must be separately determined-The stock first acquired, together with the assessments thereon, cost the taxpayer $3,228.59. The parties agree that it had a fair market value of $9,360 on March 1, 1913. It was sold for six-sixteenths-of $15,241.58, or $5,715.59, which was more than cost, but less than the value at March 1, 1913. The Board approves the Commissioner’s determination that neither a deductible loss nor a taxable profit resulted from this transaction. United States v. Flannery, 268 U. S. 98.
The stock acquired in 1915 cost the taxpayer, including an assessment of $5.99, the amount of $505.99. It was sold in 1920 for ten-sixteenths of $15,241.58, or $9,525.99. The taxable profit from this transaction was the amount of $9,020.